— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered April 27, 1984, convicting him of grand larceny in the third degree (two counts), petit larceny (five counts), and criminal possession of a forged instrument in the second degree (seven counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence adduced at the trial established, beyond a reasonable doubt, the defendant’s guilt of the crimes for which he was convicted. The jury’s decision not to credit the defendant’s evidence finds ample support in the record (see, People v Contes, 60 NY2d 620). Accordingly, we will not disturb the verdict.
We look with disfavor upon the conduct of the Assistant District Attorney, including his arguments with the Trial Judge over rulings, sarcasm, injection of misstatements in questions, laughing and smiling at inappropriate times, utterly ignoring the court’s admonitions and in being generally disrespectful. However, since proof of the defendant’s guilt was overwhelming, we decline to exercise our interest of justice jurisdiction to reverse. Mangano, J. P., Gibbons, Niehoff and Kunzeman, JJ., concur.